Citation Nr: 0913443	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
December 1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
October 17, 2007.  However, the Veteran failed to report to 
the hearing.  As the record does not contain further 
explanation as to why the Veteran failed to report to the 
scheduled hearing, or any additional requests for an appeals 
hearing, the Board deems the Veteran's request for an appeals 
hearing withdrawn.  See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

The medical evidence of record does not show that the 
Veteran's migraine headaches are casually related to his 
military service.


CONCLUSION OF LAW

The Veteran's migraine headaches were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
August 2004 and November 2004 letters.  These letters 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and also informed him of 
the division of responsibility between the Veteran and VA for 
obtaining the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in an April 2006 
development letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, Social 
Security Administration (SSA) records, VA medical examination 
results, private medical records, and statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1), VA medical records 
contain a diagnosis of migraine headaches.  Therefore, 
Hickson element (1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  To this end, the service treatment 
records show that the Veteran complained of a severe headache 
accompanied by neck pain for in January 1989.  His separation 
examination does not note headaches.  Additionally, in his 
January 2005 statement, the Veteran described a head injury 
he sustained in October 1989 while serving in Germany when he 
was struck on the head with a fire extinguisher.  Hickson 
element (2) is satisfied on that basis.

The third and final Hickson element is a medical nexus 
between the Veteran's current migraine headaches and his 
severe headache in service or his in-service head injury.   
In May 2007, the VA medical examiner found that the headache 
noted in early 1989 was resolved by March 1989.  He also 
offered an opinion as to whether the Veteran's headaches were 
related to the head injury he sustained in service.  
Specifically, he found:

Post-traumatic headaches typically begin shortly 
after the inciting injury.  Delay beyond a week or 
so is not considered possible by the International 
Headache Society.  It is unlikely that his present 
headaches are related to the fire extinguisher 
explosion.

No other competent medical evidence has been offered to 
establish a nexus between the Veteran's migraine headaches 
and his in-service head injury.  See 38 C.F.R. § 3.159(a)(1).  
To the extent that the Veteran himself has related his 
current symptoms to the injury in service, the Board notes 
that a layperson is generally not deemed competent to opine 
on a matter that requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the claim fails to satisfy the 
medical nexus requirement of Hickson element (3).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for depression.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for migraine headaches is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


